I concur in the judgment reached by the majority as to the second assignment of error only because the record does not appear to indicate whether the mileage expenses at issue were otherwise included in the recoverable attorney fees. I do not agree that those expenses are necessarily precluded as a matter of law.
I respectfully dissent from the majority decision as to the first assignment of error because the ruling unnecessarily penalizes a successful workers' compensation claimant for electing to utilize a videotape deposition in conjunction with a transcription of that deposition. The dual format may often be an effective litigation choice for the claimant and surely aids the trial court in processing the evidence in these cases. As such, the exceedingly narrow construction of the relevant statutes imposed by the majority decision is unfair to claimants and undermines the trial process.
In the first instance, there is nothing in R.C. 4123.512 (D) which would preclude recovery for a specified deposition format mandated by local court rule, in addition to the format freely chosen by the claimant. Moreover, the majority decision may well have the effect of coercing a claimant into foregoing videotape in favor of a transcription only, since the local rule requires the transcription format in any event. This may impermissibly restrict the right of a workers' compensation claimant to make whatever litigation choices the claimant deems to be the most effective in the presentation and trial of his case.
However, even if R.C. 4123.512 (D) is interpreted to preclude dual recovery, a local rule of court mandating a specified deposition format for use at trial, clearly interjects the trial court into the litigation process. As such, the costs associated with such a rule should be considered as part of "the cost of any legal proceeding" and recoverable by the successful claimant under R.C. 4123.512 (F). Again, there is nothing in R.C. 4123.512
(F) to support the unduly restrictive and somewhat tortured statutory construction of the majority on this point. On the *Page 647 
contrary, section (F) would seem to be designed for just such a contingency as the local rule in this case creates. In short, it seems only reasonable that costs incurred by successful workers' compensation claimants, as the direct result of local court rules mandating specified deposition procedures, should be recoverablein addition to costs otherwise recoverable under these statutes.